


109 HR 6141 IH: Child Product Safety Notification

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6141
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Consumer Product Safety Commission to
		  require certain manufacturers to provide consumer product registration forms to
		  facilitate recalls of durable infant and toddler products.
	
	
		1.Short titleThis Act may be cited as the
			 Child Product Safety Notification
			 Act.
		2.FindingsCongress finds the following:
			(1)Unintentional
			 injuries are the leading cause of death among children, and for every such
			 injury that is fatal, approximately 18 children are hospitalized and 1,250 are
			 treated by emergency departments for such injuries that are nonfatal.
			(2)According to the
			 Consumer Product Safety Commission, an average of 50 children under the age of
			 5 die each year in incidents associated with nursery products, and about 16 of
			 these deaths each year are associated with cribs.
			(3)In 2003, an
			 estimated 60,700 children under the age of 5 were treated in United States
			 hospital emergency rooms for injuries associated with nursery products, and
			 there were 10,700 injuries to children under the age of 5 years associated with
			 strollers alone.
			(4)Of the 397 recalls
			 issued by the Consumer Product Safety Commission in fiscal year 2005, 109 (or
			 28 percent) were children’s products. Children’s products were recalled, on
			 average, over 2 times per week, and accounted for 19,635,627 individual
			 units.
			3.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.
			(2)Durable infant or
			 toddler productThe term durable infant or toddler
			 product—
				(A)means a durable
			 product intended for use, or that may be reasonably expected to be used, by
			 children under the age of 5 years; and
				(B)includes—
					(i)full-size cribs
			 and nonfull-size cribs;
					(ii)toddler
			 beds;
					(iii)high chairs,
			 booster chairs, and hook-on chairs;
					(iv)bath
			 seats;
					(v)gates and other
			 enclosures for confining a child;
					(vi)play
			 yards;
					(vii)stationary
			 activity centers;
					(viii)child
			 carriers;
					(ix)strollers;
					(x)walkers;
					(xi)swings;
					(xii)bassinets and
			 cradles; and
					(xiii)children’s
			 folding chairs.
					4.Consumer product
			 registration forms
			(a)RulemakingNot later than 270 days after the date of
			 enactment of this Act, the Commission shall, pursuant to its authority under
			 section 16(b) of the Consumer Product Safety Act (15 U.S.C. 2065(b)),
			 promulgate a final consumer product safety standard under section 7 of such Act
			 (15 U.S.C. 2056) to require manufacturers of durable infant or toddler
			 products—
				(1)to provide
			 consumers with a postage-paid consumer registration form with each such
			 product;
				(2)to maintain a
			 record of the names, addresses, email addresses, and other contact information
			 of consumers who register their ownership of such products with the
			 manufacturer in order to improve the effectiveness of manufacturer campaigns to
			 recall such products; and
				(3)to permanently
			 place the manufacturer name and contact information, model name and number, and
			 the date of manufacture on each durable infant or toddler product.
				(b)Requirements for
			 registration formThe registration form required to be provided
			 to consumers under subsection (a) shall—
				(1)include spaces for
			 a consumer to provide their name, address, telephone number, and email
			 address;
				(2)include space
			 sufficiently large to permit easy, legible recording of all desired
			 information;
				(3)be attached to the
			 surface of each durable infant or toddler product so that, as a practical
			 matter, the consumer must notice and handle the form after purchasing the
			 product;
				(4)include the
			 manufacturer’s name, model name and number for the product, and the date of
			 manufacture;
				(5)include a message
			 explaining the purpose of the registration and designed to encourage consumers
			 to complete the registration;
				(6)include an option
			 for consumers to register through the Internet; and
				(7)a statement that
			 information provided by the consumer shall not be used for any purpose other
			 than to facilitate a recall of or safety alert regarding that product.
				In issuing
			 regulations under this section, the Commission may prescribe the exact text and
			 format of the required registration form.(c)Record keeping
			 and notification requirementsThe standard required under this section
			 shall require each manufacturer of a durable infant or toddler product to
			 maintain a record of registrants for each product manufactured that includes
			 all of the information provided by each consumer registered, and to use such
			 information to notify such consumers in the event of a voluntary or involuntary
			 recall of or safety alert regarding such product. Each manufacturer shall
			 maintain such a record for a period of not less than 6 years after the date of
			 manufacture of the product. Consumer information collected by a manufacturer
			 under this Act may not be used by the manufacturer, nor disseminated by such
			 manufacturer to any other party, for any purpose other than notification to
			 such consumer in the event of a product recall or safety alert.
			(d)StudyThe
			 Commission shall conduct a study at such time as it considers appropriate on
			 the effectiveness of the consumer registration forms in facilitating product
			 recalls. Upon the conclusion of such study, the Commission shall report its
			 findings to Congress.
			
